Name: Commission Regulation (EEC) No 3610/84 of 20 December 1984 altering the amount of the special carry-over premium for Mediterranean sardines and anchovies
 Type: Regulation
 Subject Matter: economic policy;  regions and regional policy;  foodstuff;  fisheries
 Date Published: nan

 No L 333/40 Official Journal of the European Communities 21 . 12. 84 COMMISSION REGULATION (EEC) No 3610/84 of 20 December 1984 altering the amount of the special carry-over premium for Mediterranean sardines and anchovies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), Having regard to Council Regulation (EEC) No 2204/82 of 28 July 1 982 laying down general rules for the grant of a special carry-over premium for Mediter ­ ranean sardines and anchovies (2), and in particular Article 6 thereof, Whereas Council Regulation (EEC) No 2204/82 speci ­ fied the amounts of the special carry-over premium ; Whereas, as provided for in abovementioned Article 6 of Regulation (EEC) No 2204/82, these amounts may be reviewed to take account in particular of the trend in processing costs within the Community ; Whereas it appears from available information that processing costs within the Community have been increased for certain products ; whereas the amount of the special carry-over premium for these products should be increased as a consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Annex II of Regulation (EEC) No 2204/82 is hereby amended as follows : 'II . Amounts of the special carry-over premium Types of processing referred to in Article 14 (5) of the basic Regulation Amount for the products noted under point I Production of preserved goods falling within heading No 16.04 of the Common Customs Tariff 110 ECU/tonne Production of salted products presented in hermetically sealed containers 83 ECU/tonne Other types of processing 55 ECU/tonne' Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (  ) OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 235, 10 . 8 . 1982, p . 7.